Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com VIA EDGAR May 5, 2014 Securities and Exchange Commission Office of Insurance Products treet, NE Washington, DC20549-4644 Re:Allianz Life Variable Account B Registration Statement Nos. 333-185866 and 811-05618 Dear Sir/Madam: Pursuant to Securities Act Rule 497(j), I hereby certify that the Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) does not differ from that contained in the most recent post-effective Amendment, which Amendment has been filed electronically. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By: /s/Stewart D. Gregg Stewart D. Gregg
